Second, Tarragano argues that his sentence of 28-72 months'
                      imprisonment constitutes cruel and unusual punishment. We disagree.
                      The statute fixing Tarragano's punishment is not unconstitutional, his
                      sentence is within statutory limits, see NRS 202.360(1)(a), and his term of
                      incarceration is not "so unreasonably disproportionate to the offense as to
                      shock the conscience" when considering the nature and circumstances of
                      his crime and his criminal history. See Blume v. State, 112 Nev. 472, 475,
                      915 P.2d 282, 284 (1996) (quoting CuIverson v. State, 95 Nev. 433, 435,
                      596 P.2d 220, 221-22 (1979)); see also Harmelin v. Michigan, 501 U.S. 957,
                      1000-01 (1991) (plurality opinion).
                                  Having considered Tarragano's contentions and concluded
                      that they lack merit, we
                                  ORDER the judgment of conviction AFFIRMED.




                                                                                        J.
                                                            Hardesty


                                                                                        J.
                                                            Parraguirre
                                                                     ksut
                                                                                        J.
                                                            Cherry



                      cc: Hon. Kimberly A. Wanker, District Judge
                           Harry R. Gensler
                           Nye County District Attorney
                           Attorney General/Carson City
                           Nye County Clerk
SUPREME COURT
        OF
     NEVADA
                                                              2
(0) 1947A    73M07'